FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

T-MOBILE USA INC., a Delaware           
corporation; et al.,
                                               No. 08-35493
                Plaintiffs-Appellees,
                 v.                             D.C. No.
                                            2:07-cv-01644-RAJ
CITY OF ANACORTES, a Washington
                                                OPINION
municipal corporation,
               Defendant-Appellant.
                                        
        Appeal from the United States District Court
          for the Western District of Washington
         Richard A. Jones, District Judge, Presiding

                   Argued and Submitted
             June 1, 2009—Seattle, Washington

                     Filed July 20, 2009

  Before: William C. Canby, Jr., David R. Thompson and
          Consuelo M. Callahan, Circuit Judges.

                 Opinion by Judge Callahan




                             9205
9208             T-MOBILE USA v. ANACORTES




                         COUNSEL

Dan S. Lossing of Inslee, Best, Doezie & Ryder, P.S. of
Bellevue, Washington, for the defendant-appellant.

T. Scott Thompson (argued) of Davis Wright Tremaine, LLP
of Washington, D.C., and Linda Atkins of Bellevue, Wash-
ington, for the plaintiffs-appellees.


                         OPINION

CALLAHAN, Circuit Judge:

  The City of Anacortes (the “City”) appeals the district
court’s determination that the City’s denial of an application
by T-Mobile USA, Inc. (“T-Mobile”) to erect a 116-foot
monopole antenna at a particular location violates a provision
of the Telecommunications Act of 1996, 47 U.S.C.
                  T-MOBILE USA v. ANACORTES                  9209
§ 332(c)(7)(B). The district court found that T-Mobile’s pro-
posal was the least intrusive means to close a significant gap
in its wireless service in the City, and that the City’s denial
was not supported by substantial evidence. We determine that,
although the district court did not have the benefit of our
opinion in Sprint Telephony PCS, L.P. v. County of San
Diego, 543 F.3d 571 (9th Cir. 2008) (en banc) (“Sprint II”),
and therefore failed to recognize that the City’s denial of the
application was supported by substantial evidence, the district
court nevertheless properly concluded that the City’s denial of
the application violated § 332(c)(7)(B) because the City failed
to rebut T-Mobile’s showing that the denial of the application
amounted to an effective prohibition of wireless services.

                                I.

   T-Mobile offers digital wireless voice, messaging and data
services. It provides its services through a cellular radio tele-
phone network which is comprised of thousands of cell
antenna sites, switching facilities and other network elements.
The federal government assigns radio frequency (“RF”) chan-
nels to each wireless carrier and the RF channels are assigned
to the cell sites to enable wireless communications. The dis-
trict court noted: “[t]he limited number of RF channels must
be reused at different cell sites, creating potential interference
between sites. To minimize such interference, all sites trans-
mit at very low power, resulting in limited coverage from
each site. The location of antenna sites is determined by ter-
rain, structure blockage, call volume, and antenna height.”

   In September 2006, in order to close a “service gap” and to
expand its coverage in the City, T-Mobile applied for a permit
to construct an additional wireless telecommunications facil-
ity (“WCF”) at a particular site: 2201 “H” Avenue, which is
owned by the United Methodist Church (sometimes referred
to as the “Church site”). The permit application analyzed
eighteen site alternatives and proposed the construction of a
116-foot monopole with three antennas at the top.
9210                 T-MOBILE USA v. ANACORTES
   The Anacortes Municipal Code (“AMC”) regulates the per-
mitting approval process. T-Mobile’s application was for a
“special use permit” (“SUP”).1 The AMC also provides that
installation of a tower or antenna without a permit is a misde-
meanor.

  The City Planning Commission eventually denied the
application, and T-Mobile appealed to the City Council. The
City Council held a hearing on the matter and following the
meeting, voted to deny the application. On September 19,
2007, the City Council entered written findings of fact and
conclusions of law denying the application.

   On the basis of the testimony of witnesses and other evi-
dence before the City Planning Commission and City Coun-
cil, the City’s written findings and conclusions explained that:

     The proposed wireless communications facility
     would have a commercial appearance and would
     detract from the residential character and appearance
     of the surrounding neighborhood. The proposed
     wireless communications facility would not be com-
     patible with the character and appearance of the
  1
    The AMC sets forth eight factors the City must consider when deciding
whether to grant a SUP:
    1.   the height of the proposed tower,
    2.   the proximity of the tower to residential structures and dis-
         trict boundaries,
    3.   the nature of uses on adjacent and nearby properties,
    4.   the surrounding topography,
    5.   the surrounding tree coverage and foliage,
    6.   the design of the tower (with emphasis on features that
         reduce or eliminate visual obtrusiveness),
    7.   proposed ingress and egress, and
    8.   the availability of alternatives not requiring a tower.
                 T-MOBILE USA v. ANACORTES                      9211
    existing development in the vicinity of 2201 “H”
    Avenue, which is predominantly single-family resi-
    dences. The proposed wireless communications
    facility would negatively impact the views from
    single-family residences in the vicinity of the pro-
    posed site.

The City further stated that the predominant land use in the
vicinity of the proposed site was residential and that the “ex-
isting vegetation would not completely screen the proposed
tower and the tower would be taller than the existing trees.”

   The City also concluded that “T-Mobile has not established
that its proposal to locate a wireless communications facility
tower at the 2201 ‘H’ Avenue site is the ‘least intrusive’ on
the values that the denial of the application seeks to serve.”
It determined:

    At least four alternative single sites are potentially
    acceptable to provide coverage as required by T-
    Mobile, and at least two two-site alternatives would
    work from an RF coverage perspective. These alter-
    native sites are either on commercially or industri-
    ally zoned property, or would provide a site for [a]
    proposed wireless communications facility that is not
    in such close proximity to residences. T-Mobile also
    offers an in-home service technology that provides
    another alternative for “in-structure” cellular tele-
    phone service. If T-Mobile constructed a wireless
    communications facility at one or more of the alter-
    nate single sites or two-site alternatives, a significant
    gap in T-Mobile’s service coverage would no longer
    exist, even though that coverage would not be identi-
    cal to that provided by a tower at the 2201 “H” Ave-
    nue site.

                               II.

  On October 10, 2007, T-Mobile filed a complaint for
declaratory and injunctive relief in the District Court for the
9212                  T-MOBILE USA v. ANACORTES
Western District of Washington, alleging violations of sec-
tions 253 and 332 of the Telecommunications Act (“TCA”),
47 U.S.C. §§ 253 and 332(c)(7)(B). The parties filed cross-
motions for summary judgment, and at a hearing held on
April 25, 2008, agreed that no material facts were in dispute
that might prevent the court from ruling on the respective
motions.

   On May 6, 2008, the district court granted T-Mobile sum-
mary judgment on its claim that the AMC, as it related to T-
Mobile’s wireless communications facility, was preempted by
47 U.S.C. § 253. The district court based its ruling on the
Ninth Circuit’s opinion in Sprint Telephony PCS, L.P. v.
County of San Diego, 490 F.3d 700 (9th Cir. 2007) (“Sprint
I”).2 The district court ordered the City to issue a permit
allowing T-Mobile to construct the monopole. It also noted
that in light of its resolution of the § 253 preemption issue, it
did not need to address the parties’ arguments concerning
§ 332(c)(7).

   Shortly after the district court’s order, we agreed to rehear
Sprint I en banc. The City then asked the district court to
reconsider its order and to grant a stay of enforcement pend-
ing the resolution of the en banc proceedings in Sprint I. T-
Mobile opposed the City’s requests and also asked the district
court to rule on its claims under § 332.

  On July 18, 2008, the district court denied the City’s
requests for relief and ruled in favor of T-Mobile on its
request for relief under § 332. The district court held:
  2
   The district court reasoned:
      The county ordinance challenged in Sprint [I] contains similar
      provisions to the AMC provisions challenged in this case. Both
      add voluminous submission requirements to a multi-layer permit-
      ting process, both contain criminal penalties for non-compliance,
      and both include subjective aesthetic and design requirements
      that vest significant discretion in the decision-making body.
                 T-MOBILE USA v. ANACORTES                  9213
    T-Mobile has shown that its proposal was the “least
    intrusive” means to close the significant gap, based
    on its good-faith effort to identify less-intrusive
    alternatives. The City’s conclusion to the contrary
    was not supported by substantial evidence. Because
    the City prevented T-Mobile from closing a signifi-
    cant service gap through the “least intrusive” means
    available, the City’s decision has the effect of pro-
    hibiting wireless service in violation of Section
    332(c)(7).

   On September 11, 2008, we issued our en banc opinion in
Sprint II. The en banc panel disagreed with Sprint I and with
the court’s prior opinion in City of Auburn v. Qwest Corp.,
260 F.3d 1160 (9th Cir. 2001), and joined “the Eighth Circuit
in holding that ‘a plaintiff suing a municipality under section
253(a) must show actual or effective prohibition, rather than
the mere possibility of prohibition.’ ” 543 F.3d at 578 (quot-
ing Level 3 Commc’ns, L.L.C. v. City of St. Louis, 477 F.3d
528, 532 (8th Cir. 2007)).

   The parties then stipulated that Sprint II was controlling as
to T-Mobile’s claim under § 253, and agreed that the portion
of the appeal concerning § 253 could be remanded to the dis-
trict court to allow T-Mobile to withdraw its claim under
§ 253. We issued an order effectuating the parties’ stipulation.
Thus, only the district court’s grant of relief to T-Mobile pur-
suant to 47 U.S.C. § 332 remains pending before us.

                              III.

   Resolution of this appeal requires some appreciation of the
purposes behind the Telecommunications Act of 1996, Pub.
L. No 104-104, 110 Stat. 56, (codified as amend in scattered
sections of U.S.C., Tabs 15, 18, 47), and our efforts to discern
and effectuate those purposes. When enacting the TCA, Con-
gress expressed two sometimes contradictory purposes. First,
it expressed its intent “to promote competition and reduce
9214                   T-MOBILE USA v. ANACORTES
regulation in order to secure lower prices and higher quality
services for American telecommunications consumers and
encourage the rapid deployment of new telecommunications
technologies.” 110 Stat. at 56. In Sprint II, we noted that Con-
gress chose to “end the States’ longstanding practice of grant-
ing and maintaining local exchange monopolies” and that it
did so by enacting 47 U.S.C. § 253.3 543 F.3d at 576 (internal
punctuation and citations omitted).
  3
   Section 253 reads, in relevant part:
      (a) In general
      No State or local statute or regulation, or other State or local legal
      requirement, may prohibit or have the effect of prohibiting the
      ability of any entity to provide any interstate or intrastate tele-
      communications service.
      (b) State regulatory authority
      Nothing in this section shall affect the ability of a State to
      impose, on a competitively neutral basis and consistent with sec-
      tion 254 of this title, requirements necessary to preserve and
      advance universal service, protect the public safety and welfare,
      ensure the continued quality of telecommunications services, and
      safeguard the rights of consumers.
      (c) State and local government authority
      Nothing in this section affects the authority of a State or local
      government to manage the public rights-of-way or to require fair
      and reasonable compensation from telecommunications provid-
      ers, on a competitively neutral and nondiscriminatory basis, for
      use of public rights-of-way on a nondiscriminatory basis, if the
      compensation required is publicly disclosed by such government.
      (d) Preemption
      If, after notice and an opportunity for public comment, the Com-
      mission determines that a State or local government has permit-
      ted or imposed any statute, regulation, or legal requirement that
      violates subsection (a) or (b) of this section, the Commission
      shall preempt the enforcement of such statute, regulation, or legal
      requirement to the extent necessary to correct such violation or
      inconsistency.
      (e) Commercial mobile service providers
      Nothing in this section shall affect the application of section
      332(c)(3) of this title to commercial mobile service providers.
                        T-MOBILE USA v. ANACORTES                       9215
   Second, Congress was determined “to preserve the author-
ity of State and local governments over zoning and land use
matters except in the limited circumstances set forth in the
conference agreement.” Sprint II, 543 F.3d at 576 (internal
punctuation and citations omitted). This legislative purpose
was reflected in the enactment of 47 U.S.C. § 332(c)(7).4
  4
   Subsection 332(c)(7) reads:
      (7) Preservation of local zoning authority
      (A) General authority
      Except as provided in this paragraph, nothing in this chapter
      shall limit or affect the authority of a State or local govern-
      ment or instrumentality thereof over decisions regarding the
      placement, construction, and modification of personal wire-
      less service facilities.
      (B) Limitations
      (i) The regulation of the placement, construction, and modifica-
      tion of personal wireless service facilities by any State or local
      government or instrumentality thereof—
      (I) shall not unreasonably discriminate among providers of func-
      tionally equivalent services; and
      (II) shall not prohibit or have the effect of prohibiting the
      provision of personal wireless services.
      (ii) A State or local government or instrumentality thereof shall
      act on any request for authorization to place, construct, or modify
      personal wireless service facilities within a reasonable period of
      time after the request is duly filed with such government or
      instrumentality, taking into account the nature and scope of such
      request.
      (iii) Any decision by a State or local government or instru-
      mentality thereof to deny a request to place, construct, or
      modify personal wireless service facilities shall be in writing
      and supported by substantial evidence contained in a written
      record.
      (iv) No State or local government or instrumentality thereof may
      regulate the placement, construction, and modification of per-
      sonal wireless service facilities on the basis of the environmental
      effects of radio frequency emissions to the extent that such facili-
9216                T-MOBILE USA v. ANACORTES
“Section 332(c)(7)(A) preserves the authority of local govern-
ments over zoning decisions regarding the placement and con-
struction of wireless service facilities, subject to enumerated
limitations in § 332(c)(7)(B). One such limitation is that local
regulations “shall not prohibit or have the effect of prohibiting
the provision of personal wireless services.” Sprint II, 543
F.3d at 576.

   In MetroPCS, Inc. v. City of San Francisco, 400 F.3d 715
(9th Cir. 2005), we considered the requirement in § 332(c)
that a local zoning decision be “supported by substantial evi-
dence.”     Id.    at   723-26     (discussing     47    U.S.C.
§ 332(c)(7)(B)(iii)). We noted that although the term “sub-
stantial evidence” was not defined in the TCA, there appeared
to be “universal agreement among the circuits as to the sub-
stantive content of this requirement” — “this language is
meant to trigger ‘the traditional standard used for judicial
review of agency decisions.’ ” Id. at 723 (internal citation
omitted). Furthermore, “the substantial evidence inquiry does
not require incorporation of the substantive federal standards
imposed by the TCA, but instead requires a determination
whether the zoning decision at issue is supported by substan-
tial evidence in the context of applicable state and local law.”
Id. at 723-24. “In other words, we must take applicable state
and local regulations as we find them and evaluate the City

    ties comply with the Commission’s regulations concerning such
    emissions.
    (v) Any person adversely affected by any final action or failure
    to act by a State or local government or any instrumentality
    thereof that is inconsistent with this subparagraph may, within 30
    days after such action or failure to act, commence an action in
    any court of competent jurisdiction. The court shall hear and
    decide such action on an expedited basis. Any person adversely
    affected by an act or failure to act by a State or local government
    or any instrumentality thereof that is inconsistent with clause (iv)
    may petition the Commission for relief.
(emphasis added).
                    T-MOBILE USA v. ANACORTES                       9217
decision’s evidentiary support (or lack thereof) relative to
those regulations. If the decision fails that test it, of course, is
invalid even before the application of the TCA’s federal stan-
dards.” Id. at 724. We commented that this approach “enables
us to avoid unnecessarily reaching the federal questions of
whether a zoning decision violates the substantive provisions
of the TCA,” and noted that “in most cases, only when a
locality applies the regulation to a particular permit applica-
tion and reaches a decision — which it supports with substan-
tial evidence — can a court determine whether the TCA has
been violated.” Id.

   Sprint II concerned a facial challenge to a local zoning
ordinance under § 253 of the TCA. 543 F.3d at 574. The en
banc court generally agreed with the standards set forth in
MetroPCS, and in doing so moved away from the more “pro-
cedural” standard we had endorsed in Sprint I and Auburn.5
It overruled Auburn and joined “the Eighth Circuit in holding
that ‘a plaintiff suing a municipality under section 253(a)
must show actual or effective prohibition, rather than the mere
possibility of prohibition.’ ” Sprint II, 543 F.3d at 578 (quot-
ing Level 3 Commc’ns, 477 F.3d at 532).

   The en banc court noted that its approach to § 253 was
“buttressed” by our interpretation of § 332(c). Id. It explained
that in “MetroPCS, to construe § 332(c)(7)(B)(i)(II), we
focused on the actual effects of the city’s ordinance, not on
what effects the ordinance might possibly allow.” Id. The en
banc court concluded:

      Our holding today therefore harmonizes our interpre-
      tations of the identical relevant text in §§ 253(a) and
  5
    In Auburn, we held that the municipal regulations at issue “were pre-
empted because they imposed procedural requirements, charged fees,
authorized civil and criminal penalties, and — ‘the ultimate cudgel’—
reserved discretion to the city to grant, deny, or revoke the telecommuni-
cations franchises.” 543 F.3d at 577 (internal citation omitted).
9218                  T-MOBILE USA v. ANACORTES
       332(c)(7)(B)(i)(II). Under both, a plaintiff must
       establish either an outright prohibition or an effec-
       tive prohibition on the provision of telecommuni-
       cations services; a plaintiff ’s showing that a locality
       could potentially prohibit the provision of telecom-
       munications services is insufficient.

Id. at 579 (footnote omitted) (emphasis added).

   Although Sprint II concerned a facial challenge to a local
ordinance pursuant to § 253, its statements as to what a plain-
tiff service provider had to show provide guidance for our res-
olution of this as-applied challenge to the City’s denial of a
permit pursuant to § 332. For instance, we noted:

       A certain level of discretion is involved in evaluating
       any application for a zoning permit. It is certainly
       true that a zoning board could exercise its discretion
       to effectively prohibit the provision of wireless ser-
       vices, but it is equally true (and more likely) that a
       zoning board would exercise its discretion only to
       balance the competing goals of an ordinance — the
       provision of wireless services and other valid public
       goals such as safety and aesthetics.
543 F.3d at 580. We also noted that the plaintiff had “not
identified a single requirement that effectively prohibits it
from providing wireless services,” commenting that “[o]n the
face of the Ordinance, requiring a certain amount of camou-
flage, modest setbacks, and maintenance of the facility are
reasonable and responsible conditions for the construction of
wireless facilities, not an effective prohibition.”6 Id.
  6
   We also gave several examples of what restrictions could be facially
challenged.
      If an ordinance required, for instance, that all facilities be under-
      ground and the plaintiff introduced evidence that, to operate,
                    T-MOBILE USA v. ANACORTES                         9219
                                   IV.

   With the benefit of our en banc opinion in Sprint II, we
review the district court’s order holding that the City’s denial
of the permit violates § 332(c). We review the district court’s
grant of summary judgment de novo. MetroPCS, 400 F.3d at
720. Moreover, as suggested in MetroPCS, we first consider
whether the City’s denial under the AMC is supported by sub-
stantial evidence. Id. at 724. Determining that the denial is
supported by substantial evidence under the applicable local
laws, we then consider whether the denial violates § 332(c).
We conclude that because the City failed to adequately rebut
T-Mobile’s prima facie showing that no other location was
available and feasible, the district court properly found that
the denial of the permit constituted an effective prohibition of
coverage.

  A.    The City’s denial of the application was supported
        by substantial evidence.

   [1] The AMC provides that when considering a special use
permit, the City may consider a number of factors including
the height of the proposed tower, the proximity of the tower
to residential structures, the nature of uses on adjacent and
nearby properties, the surrounding topography, and the sur-
rounding tree coverage and foliage.7 We, and other courts,
have held that these are legitimate concerns for a locality.

    wireless facilities must be above ground, the ordinance would
    effectively prohibit it from providing services. Or, if an ordinance
    mandated that no wireless facilities be located within one mile of
    a road, a plaintiff could show that, because of the number and
    location of roads, the rule constituted an effective prohibition.
543 F.3d at 580.
   7
     The AMC also provides for consideration of “the availability of alter-
natives not requiring a tower.” The record does not indicate that any such
alternatives existed.
9220                  T-MOBILE USA v. ANACORTES
Sprint II, 543 F.3d at 580 (stating that the zoning board may
consider “other valid public goals such as safety and aesthet-
ics”); see also T-Mobile Cent., LLC v. Unified Gov’t of Wyan-
dotte County, Kan., 546 F.3d 1299, 1312 (10th Cir. 2008)
(noting that “aesthetics can be a valid ground for local zoning
decisions”); Cellular Tel. Co. v. Town of Oyster Bay, 166
F.3d 490, 494 (2d Cir. 1999) (recognizing that “aesthetic con-
cerns can be a valid basis for zoning decisions”); Voice
Stream PCS I, LLC v. City of Hillsboro, 301 F. Supp. 2d
1251, 1255 (D. Or. 2004).8

   [2] There was substantial evidence concerning these fac-
tors. A number of residents claimed that the monopole would
have a detrimental impact on the surrounding residential prop-
erty, that the pole would not be completely screened, and that
it would interfere with residents’ views of the Cascade Moun-
tains and other scenic views. This evidence is “more than a
scintilla of evidence,” and accordingly the district court
should have deferred to the City’s determination that the evi-
dence was adequate to support its denial of the application
under the AMC. See MetroPCS, 400 F.3d at 725 (stating that
“this Court may not overturn the Board’s decision on ‘sub-
stantial evidence’ grounds if that decision is authorized by
applicable local regulations and supported by a reasonable
amount of evidence”).

  B.      The City did not rebut T-Mobile’s showing that the
  8
   In Voice Stream, the district court observed:
      [u]nder the TCA, the board is entitled to make an aesthetic judg-
      ment as long as the judgment is “grounded in the specifics of the
      case,” and does not evince merely an aesthetic opposition to cell-
      phone towers in general. . . . Accordingly, when the evidence
      specifically focuses on the adverse visual impact of the tower at
      the particular location at issue more than a mere scintilla of evi-
      dence generally will exist.
301 F. Supp. 2d at 1258 (internal citations omitted).
                     T-MOBILE USA v. ANACORTES                         9221
        denial of the application constituted an effective
        prohibition of services.

  1.    Under the least intrusive means standard, the provider
        has the burden of showing the lack of available and
        technologically feasible alternatives.

   [3] In MetroPCS, we recognized that a locality could vio-
late the TCA’s effective prohibition clause if it prevented a
wireless provider from closing a “significant gap” in service
coverage. 400 F.3d at 731. Such a claim generally “involves
a two-pronged analysis requiring (1) the showing of a “signif-
icant gap” in service coverage and (2) some inquiry into the
feasibility of alternative facilities or site locations.” Id. Here,
the City concedes that there is a “significant gap” in T-
Mobile’s services in Anacortes.9 Once the provider has dem-
onstrated the requisite gap, the issue becomes what showing
a provider must make in support of its proposed means of
closing the gap. Id. at 734.

   [4] In MetroPCS, we adopted the “least intrusive means”
standard used by the Second and Third Circuit. 400 F.3d at
734 (citing ATP Pittsburgh, L.P. v. Penn Twp., 196 F.3d 469,
480 (3d Cir. 1999); Omnipoint Commc’ns Enters., L.P. v.
Zoning Hearing Bd. of Easttown Twp., 331 F.3d 386, 398 (3d
Cir. 2003); Nextel West Corp. v. Unity Twp., 282 F.3d 257,
266 (3d Cir. 2002); and Sprint Spectrum L.P. v. Willoth, 176
F.3d 630, 642 (2d Cir. 1999)). This standard requires that the
provider “show that the manner in which it proposes to fill the
significant gap in services is the least intrusive on the values
that the denial sought to serve.” MetroPCS, 400 F.3d at 734
(internal quotation marks and citation omitted). We noted that
this standard:
  9
    In MetroPCS, we “formally adopt[ed] the First Circuit’s rule that a sig-
nificant gap in service (and thus an effective prohibition of service) exists
whenever a provider is prevented from filling a significant gap in its own
service coverage.” 400 F.3d at 733.
9222                    T-MOBILE USA v. ANACORTES
        allows for a meaningful comparison of alternative
        sites before the siting application process is need-
        lessly repeated. It also gives providers an incentive
        to choose the least intrusive site in their first siting
        applications, and it promises to ultimately identify
        the best solution for the community, not merely the
        last one remaining after a series of application deni-
        als.

Id. at 734-35. Our opinion in MetroPCS concluded by
instructing the district court to apply the “least intrusive
means” standard “in its consideration of the prohibition issue
on remand.” Id.

   Here, T-Mobile, cognizant of the “least intrusive means”
standard, submitted a detailed permit application that included
an analysis of eighteen alternative sites. The City nonetheless
denied the permit, concluding that the Church site was not the
least intrusive means of closing the gap.

   [5] Where, as here, there is more than a scintilla of evi-
dence to support a locality’s disapproval of a particular site
for a WCF, a court’s determination of whether the denial vio-
lates the TCA turns on an evaluation of the availability and
technological feasibility of the alternatives. We read
MetroPCS and Sprint II as holding that the provider has the
burden of showing the lack of available and technologically
feasible alternatives.10 See Sprint II, 543 F.3d at 579;
MetroPCS, 400 F.3d at 734.
  10
    The Third Circuit appears to agree. It noted:
       the provider applicant must also show that the manner in which
       it proposes to fill the significant gap in service is the least intru-
       sive on the values that the denial sought to serve. This will
       require a showing that a good faith effort has been made to iden-
       tify and evaluate less intrusive alternatives, e.g., that the provider
       has considered less sensitive sites, alternative system designs,
       alternative tower designs, placement of antennae on existing
       structures, etc.
Penn Twp., 196 F.3d at 480.
                    T-MOBILE USA v. ANACORTES                      9223
  2.     The City failed to rebut T-Mobile’s showing of a lack
         of available and feasible alternative sites.

  [6] In determining whether T-Mobile met its burden of
demonstrating that the Church site was the “least intrusive
means,” we examine the City’s stated ground for concluding
otherwise. The City’s findings and conclusions stated:

       At least four alternative single sites are potentially
       acceptable to provide coverage as required by T-
       Mobile, and at least two two-site alternatives would
       work from an RF coverage perspective. These alter-
       native sites are either on commercially or industri-
       ally zoned property, or would provide a site for
       proposed wireless communications facility that is not
       in such close proximity to residences. T-Mobile also
       offers an in-home service technology that provides
       another alternative for “in-structure” cellular tele-
       phoneservice. If T-Mobile constructed a wireless
       communications facility at one or more of the alter-
       nate single sites or two-site alternatives, a significant
       gap in T-Mobile’s service coverage would no longer
       exist, even though that coverage would not be identi-
       cal to that provided by a tower at the 2201 “H” Ave-
       nue site.

  Initially, we agree with the district court that T-Mobile’s in-
home service technology (HotSpot@Home) is not relevant to
a determination of the least intrusive means. This service is
not a global system for mobile communications (“GSM”),
must be separately purchased by individual customers,
requires a broadband Internet connection, and only works
within the homes of subscribing customers. Accordingly, the
availability of HotSpot@Home has no effect on the signifi-
cant gap in T-Mobile’s cell phone coverage of Anacortes,
which it offers in competition with other cell phone service
providers.
9224                 T-MOBILE USA v. ANACORTES
   We next consider the adequacy and technological feasibil-
ity of the six alternatives advanced by the City. The City’s
consultant noted four single antenna alternatives: (1) Ana-
cortes Middle School, (2) Anacortes Police Headquarters, (3)
Washington National Guard Building, and (4) Island View
Elementary School. However, the consultant noted that these
alternatives “are all lower in ground elevation, would require
at least the same antenna height and would have somewhat
lower signal levels in the resident areas that are at the north-
ern and western portions of T-Mobile’s coverage area of
interest.” The consultant also found two two-site combina-
tions that “could work from an RF coverage perspective . . .
a combination of the city water tank at the end of 29th St . . .
with either the Whitney Elementary School (12th St & M
Ave) or the Guemes Island communications tower.” He noted
that use of the Guemes Island communications tower “would
have the advantage of improving T-Mobile’s coverage along
Oakes Avenue and the San Juan Islands ferry docking.” How-
ever, he also commented that a “two-site solution may not be
feasible because it would require two sites be constructed
instead of one, which would raise both the impact of the
WCF’s on the community as well as the construction and
operational costs that T-Mobile would have to bear.”11 The
consultant concluded that “T-Mobile has chosen the best pos-
sible location . . . to improve the radio coverage of their PCS
GSM network and that few, if any, viable alternative locations
exist for T-Mobile in vicinity of their proposed location.”

   T-Mobile did not rest on the consultant’s equivocal report,
but presented the City with evidence showing that most, if not
all, of the possible alternative sites were not available. T-
Mobile told the Planning Commission that the Police Chief
had said that an antenna adjacent to the police headquarters
  11
    The consultant further noted that “[e]ach site would have to have a
sufficiently large coverage footprint to generate enough traffic to pay back
the wireless carrier’s investment in the site as well as to defray the ongo-
ing expenses to operate the site.”
                 T-MOBILE USA v. ANACORTES                 9225
would never be approved “due to the proximity to the hospital
across the street and the flight patterns of emergency helicop-
ters,” and because a tall antenna “would meet with great resis-
tence due to the views from the west looking east and the lack
of trees in the area to screen a taller pole.” T-Mobile also
asserts that because the National Guard site is next to the
police station, these concerns preclude the placement of an
antenna there.

   Moreover, it is questionable whether any public school site
was available. T-Mobile’s first choice for the location of a
WCF was Anacortes High School. It entered into negotiations
with the school district, but the school district declined its
proposal. The City argues, however, that during the applica-
tion process, the school district indicated that it would con-
sider allowing T-Mobile’s facility at the high school, and that
T-Mobile improperly declined to pursue this option asserting
that it came too late in the process. T-Mobile responds that
because the school district had multiple grounds for declining
its initial offer, further negotiations with the school district
were not likely to be fruitful.

   Finally, T-Mobile asserts that the two-site combinations are
not feasible because “there is no evidence on the record indi-
cating that T-Mobile would have access to or be approved to
use the ‘Guemes Island’ site.” It further asserts that Guemes
Island “is within the jurisdiction of Skagit County, and the
City has no jurisdiction to determine whether a facility there
would be permitted.”

   [7] The issue then is whether the City’s claim that school
sites and Guemes Island are available is sufficient to allow it
to decline T-Mobile’s proposal. We approach this issue by
applying the standard set forth in Sprint II. We must deter-
mine whether T-Mobile has shown “an effective prohibition
on the provision of telecommunications services,” or only that
the denial of its application “could potentially prohibit the
provision of telecommunications services.” Sprint II, 543 F.3d
9226                T-MOBILE USA v. ANACORTES
at 579. Furthermore, the determination should be made in a
manner that allows “for a meaningful comparison of alterna-
tive sites before the siting application is needlessly repeated,”
and “gives providers an incentive to choose the least intrusive
site in their first siting applications.” MetroPCS, 400 F.3d at
735.

   [8] As we have previously indicated, the provider has the
burden of showing that the denial of its proposal will effec-
tively prohibit the provision of services. Sprint II, 543 F.3d at
579. A provider makes a prima facie showing of effective
prohibition by submitting a comprehensive application, which
includes consideration of alternatives, showing that the pro-
posed WCF is the least intrusive means of filing a significant
gap. A locality is not compelled to accept the provider’s rep-
resentations. However, when a locality rejects a prima facie
showing, it must show that there are some potentially avail-
able and technologically feasible alternatives. The provider
should then have an opportunity to dispute the availability and
feasibility of the alternatives favored by the locality.

   [9] Here, the City has failed to show that there are any
available alternatives. The possibility of locating a WCF at
the high school or any other public school in Anacortes is too
speculative to be considered a viable alternative. In declining
to entertain T-Mobile’s proposal to locate the WCF at the
high school, the school district cited three reasons: “upsetting
our neighbors, allowing T-Mobile total 24/7 access to our
high school site, [and] committing the property to this particu-
lar ‘long term’ project.” It is by no means clear that an
increase in compensation by T-Mobile would overcome any
of these concerns. In light of the opposition to the Church site,
and T-Mobile’s experience in other localities,12 no school site
   12
      T-Mobile presented testimony to the Planning Commission that it had
approached thousands of school boards about locating WCFs on their
properties, and that where there is opposition in the community to the con-
struction of a WCF, such opposition is likely to be intensified if the pro-
posed location of the WCF is on school property.
                    T-MOBILE USA v. ANACORTES                        9227
appeared to be sufficiently available to support the denial of
T-Mobile’s Church site application in favor of forcing T-
Mobile to pursue a new application with the school district in
order to close the significant gap in its coverage.

   [10] The alternative of the combination of the city water
tank and the Guemes Island communication tower presents a
closer question. The City offered to allow T-Mobile access to
the water tank free of charge, and T-Mobile did not really
deny that it could use the Guemes Island communications
tower.13 Accordingly, unlike the other alternatives, this combi-
nation may have been viable. However, in light of the envi-
ronmental impact and additional costs identified by the City’s
own consultant as being inherent in the two-site combination,
as well as the City’s failure to present any evidence concern-
ing the availability of the Guemes Island communications
tower, we do not think that the possible viability of this com-
bination defeats T-Mobile’s showing that the Church site is
the least intrusive means of closing its significant gap.14 We
conclude that T-Mobile made a prima facie showing that plac-
ing its WCF on the Church site was the least intrusive means
of closing its significant gap in service coverage and that the
City’s denial of the application without showing the existence
of some potentially available and technically feasible alterna-
tive constituted an effective prohibition of service, which the
district court properly enjoined.

  Because we conclude that the City failed to show that there
were any available alternative sites, we need not determine
whether the proposed alternative sites would have provided
  13
      The fact that the communications tower is not within the City of Ana-
cortes does not appear to be relevant to the question of whether the site
is available.
   14
      Because of our determination that the City failed to show that the
Guemes Island communications tower was available, we need not consider
T-Mobile’s claim that the two-site combination would not close the signif-
icant gap in its service.
9228             T-MOBILE USA v. ANACORTES
sufficient coverage to close the gap in T-Mobile’s coverage.
We would address this issue in the same manner as we
addressed the availability of alternative sites. The provider’s
application would have to show how the proposed site would
close the gap, supported by data showing the coverage
afforded by other sites. The locality could then investigate and
determine whether the provider’s representations were sound
and persuasive. The provider would then have an opportunity
to reply to the locality’s challenges.

   Indeed, this is how T-Mobile and the City proceeded in this
case. T-Mobile supported its application with considerable
data showing the coverage of the Church site and the other
alternatives. The City responded by questioning some of T-
Mobile’s data and arguing that T-Mobile’s propagation maps
did not delineate the coverages offered by the alternatives
when combined with T-Mobile’s existing WCFs. The resolu-
tion of this disagreement over the adequacy of the propaga-
tion maps and the potential coverage of alternative sites is not
necessary because we have determined that the City failed to
show that any alternative sites were available.

   [11] In sum, applying our statement in Sprint II that a plain-
tiff must establish “an effective prohibition on the provision
of telecommunications services,” 543 F.3d at 579, we con-
clude that T-Mobile’s application made a prima facie showing
of effective prohibition, and that the City in denying the appli-
cation failed to show that there were any potentially available
and feasible alternatives to the Church site. Accordingly, the
City’s denial of T-Mobile’s application violates 47 U.S.C.
§ 332(c)(7)(B)(i)(II).

                               V.

   The TCA requires that courts, when reviewing a locality’s
denial of an application to a wireless communications facility,
balance local concerns over the specific locations of such
facilities with the national purpose of providing telecommuni-
                 T-MOBILE USA v. ANACORTES                 9229
cation services to all consumers. Following the procedure we
set out in MetroPCS, 400 F.3d at 724, we first considered
whether there was substantial evidence to support the City’s
denial of the special use permit under the applicable state and
local laws. Because we concluded that there was substantial
evidence to support the denial under the AMC, we then con-
sidered whether the denial violates 47 U.S.C.
§ 332(c)(7)(B)(i)(II) by prohibiting or having the effect of
prohibiting the provision of personal wireless services. See
Sprint II, 543 F.3d at 579. T-Mobile made a prima facie
showing that its proposed location was the least intrusive
means to close the admitted significant gap in coverage by
including in its application an analysis of eighteen alternative
sites. Although the City was not required to accept the provid-
er’s representations, in order to avoid violating
§ 332(c)(7)(B), the City was required to show the existence of
some potentially available and technologically feasible alter-
native to the proposed location. Because the City has failed to
do so, the district court’s grant of summary judgment in favor
of T-Mobile is AFFIRMED.